WAIVER


This Waiver (the “Waiver”) is made as of April 30, 2009, by and among China New
Energy Group Company, a Delaware corporation (the "Company"), and China Hand
Fund I, LLC, a Delaware limited liability company (together with its successors
and assigns, the “Purchaser” or  “China Hand”).


RECITALS


WHEREAS, on August 8, 2008, in connection with a financing transaction which
closed on August  20, 2008 (the “August 2008 Financing”), the Company entered
into the following agreements with China Hand:  (i) a Series A Convertible
Preferred Stock Securities Purchase Agreement (the “August Securities Purchase
Agreement”), (ii) a Registration Rights Agreement (the “August Registration
Rights Agreement”), (iii) a Securities Escrow Agreement with Escrow, LLC as
Escrow Agent (the “August Securities Escrow Agreement”),  (iv) a Closing Escrow
Agreement with the Escrow Agent  (the “August Closing Escrow Agreement” and
together with the August Securities Purchase Agreement, the August Registration
Rights Agreement, the August Securities Escrow Agreement, and the Letter
Agreement dated August 20, 2008 between the Company and the Purchaser, the
“August Transaction Agreements”); and


WHEREAS, pursuant to the August Securities Purchase Agreement the Company issued
to China Hand 1,857,373 shares of Series A Convertible Preferred Stock of the
Company, par value $0.001 per share (the “Series A Preferred Stock”), and
warrants to purchase 13,001,608 shares of the Company’s  common stock, par value
$0.001 per share (“Common Stock”), at an initial exercise price of $0.187 per
share (subject to adjustments) for a period of five (5) years following the date
of their issuance (the “Warrants”), for an aggregate purchase price of Nine
Million U.S. Dollars ($9,000,000);  and


WHEREAS under the terms of the August Securities Purchase Agreement and August
Securities Escrow Agreement, the Company delivered to the Escrow Agent 557,212
shares of Series A Preferred Stock (the “Make Good Escrow Shares”) to be
released from escrow to China Hand if certain performance thresholds set forth
in the August Securities Purchase Agreement are not met by the Company; and


WHEREAS,  the Company did not meet the 2008 Target Numbers (as defined in the
August Securities  Purchase Agreement) and consequently under the terms of
Section 6.18 of the August Securities Purchase Agreement Purchaser is entitled
to all of the Make Good Shares; and


WHEREAS, under Section 6.32 of the August Securities Purchase Agreement, prior
to March 31, 2009 the Company was required to effect a reverse stock split of
its Common Stock at the ratio of one share of Common Stock for every 35 shares
of Common Stock outstanding (the “Reverse Split”).


 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Reverse Split has not occurred and under the terms of Section 6.32
the August Securities Purchase Agreement China Hand is entitled to liquidated
damages  equal to $90,000 for each 30 day period the Reverse Split has not
occurred calculated for each day that the reverse split shall not have become
effective, such liquidated damages not to exceed $1,350,000;


WHEREAS, under the August Registration Rights Agreement, the Company agreed,
among other things, to register all of the shares of Common Stock underlying the
Series A Preferred Stock and Warrants issued to the Purchaser (the “Shares”)
within a defined period and in connection therewith agreed  to prepare and file,
prior to November 20, 2008,  a registration statement under the Securities Act
of 1933, as amended, with the Securities and Exchange Commission (the
“Commission”) covering the resale of all of the Shares.


WHEREAS, the  Company has not filed a registration statement with the Commission
and under August Registration Rights Agreement  the Company is required to pay
China Hand and the other investors certain liquidated damages; and


WHEREAS, in connection with the April 2009 Financing (as defined below) the
Company is entering into an Amended and Restated Registration Rights Agreements
with China Hand which will replace the August Registration Rights Agreement  and
which will grant China Hand certain registration rights with respect to the
Shares and will provide  for liquidated damages for failure to meet the schedule
set forth therein; and


WHEREAS, the August Securities Purchase Agreement contemplated an additional
closing where the Purchaser could invest up to an additional $5.4 million on the
same terms as provided for in the August Securities Purchase Agreement;


WHEREAS, the Purchaser and certain other investors are willing to invest the
additional $5.4 million in the Company (the “April 2009 Financing”) but in lieu
of the issuance of further shares of Series A Preferred Stock contemplated by
the August Securities Purchase Agreement the Purchaser has requested that it be
issued shares of a new class of preferred stock to be called  Series B Preferred
Stock (“Series B Preferred”) which would entitle the holders thereof to seventy
percent (70%) of the voting power of the Company.  Except for super voting
provisions of the Series B Preferred set forth in the Certificate of Designation
for the Series B Preferred, the terms of the Series B Preferred are
substantially similar to the terms of  Series A Preferred Stock;


WHEREAS, the Company is willing to issue shares of Series  B Preferred Stock in
the  April 2009 Financing and  in connection therewith the Purchaser  is willing
to waive certain rights as set forth in this waiver.


 
2

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
Section 1.  Waiver. Simultaneously with the issuance and delivery of the
Company’s shares of Series B Preferred Stock to the Purchaser pursuant to the
terms of Series B Preferred Stock Securities Purchase Agreement dated as of
April 30, 2009 by and between the Company and Purchaser (the  “Series B
Preferred Stock Securities Purchase Agreement”), Purchaser hereby waives the
following (for the avoidance of doubt, the execution and delivery by the Company
of Series B Preferred Stock Securities Purchase Agreement and the issuance of
the Series B Preferred Stock by the Company to the Purchaser contemplated
thereby shall be a condition precedent to the Waiver):
 
(a)
its rights to the all of the 557,212 Make Good Escrow Shares currently held in
escrow under the terms of the August Securities Purchase Agreement and the
August Securities Escrow Agreement arising from the Company’s failure to meet
the 2008 Target Numbers (as defined in the August Securities Purchase
Agreement); provided, however, that in lieu thereof China Hand shall
receive  241,545 shares of Series A Preferred Stock (which number is based on an
assumed After Tax Net Income (as defined in the August Securities Purchase
Agreement) for the fiscal year ended December 31, 2008 of  $3.368
million).   The Company will cause the Escrow Agent to release and the Escrow
Agent shall deliver to China Hand  241,545 shares of Series A Preferred Stock
from the Make Good Escrow Shares within 30 days of  the closing of the April
2009 Transaction and the Company will deliver to the Escrow Agent  within 30
days of  the closing of the April 2009 Transaction 241,545 additional shares of
Series A Preferred Stock  to be held as Make Good Escrow Shares under the terms
of the August Securities Purchase Agreement and the August Securities Escrow
Agreement; and



(b)
its rights under Section 6.18(ii) of the August Securities Purchase Agreement to
receive additional shares of Series A Preferred Stock  if the Company’s audited
consolidated After-Tax Net Income for the fiscal year ended December 31, 2009 is
less than $6,000,000 and the Company’s Earnings Per Share on a Full-Diluted
Basis (both as defined in the August Securities Purchase Agreement) is less than
$0.0294; provided, however, that in lieu thereof China Hand shall be entitled to
receive such additional shares if the Company’s audited consolidated After-Tax
Net Income for the fiscal year ended December 31, 2009 is less than $5,000,000.



(c)
all of its rights to liquidated damages under Section 6.31 of the
August  Securities Purchase Agreement arising from the Company’ s failure to
effect the Reverse Split prior to March  31, 2009; and



(d)
all of its rights to liquidated damages under the August  Registration  Rights
Agreement;  provided, however, that the execution and delivery by the Company of
Amended and Restated Registration Rights Agreement in connection with the April
2009 Financing (which agreement is intended to replace the August Registration
Rights Agreement) shall be a condition precedent to the waiver of these
liquidated damages.

 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.  Effect on August Transaction Agreements.  Except as expressly set
forth above, all of the terms and conditions of the August Transaction
Agreements and any agreements, documents and instruments signed by the Company
and any Purchaser in connection therewith shall continue in full force and
effect after the execution of this Waiver and shall not be in any way changed,
modified or superseded by the terms set forth herein.


Section 3.  Miscellaneous.
 
 
a.
Amendments and Waivers.  The provisions of this Waiver, including the provisions
of this sentence, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, unless the
same shall be in writing and signed by the Company and the Purchaser.

 
 
b.
Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the August
Securities Purchase Agreement.

 
 
c.
Successors and Assigns.  This Waiver shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.

 
 
d.
Execution and Counterparts.  This Waiver  may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

 
 
e.
Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Waiver shall be determined in accordance with New
York law.

 
 
f.
Severability.  If any term, provision, covenant or restriction of this
Waiver  is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 
 
4

--------------------------------------------------------------------------------

 
 
 
g.
Headings.  The headings in this Waiver are for convenience only, do not
constitute a part of the Waiver and shall not be deemed to limit or affect any
of the provisions hereof.



IN WITNESS WHEREOF, the undersigned have executed this Wavier as of the day and
year written above.



 
CHINA NEW ENERGY GROUP
COMPANY
     
By:
/s/ James Li
   
Name:  James Li
   
Title:  Authorized Signatory
       
CHINA HAND FUND I LLC
     
By:
/s/ John D. Kuhns
   
Name:  John D. Kuhns
   
Title:  Member-Manager

 
 
5

--------------------------------------------------------------------------------

 
